Citation Nr: 0014355	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoradionecrosis 
with loss of teeth.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim seeking entitlement to service 
connection for pulmonary fibrosis with dyspnea and left lung 
nodule.

5.  Entitlement to an increased evaluation for postoperative 
residuals of bilateral subcapsular cataracts, currently rated 
30 percent.

6.  Entitlement to an increased (compensable) evaluation for 
pterygium of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1944 to February 
1946.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking service connection for 
osteoradionecrosis with loss of teeth.  That issue was 
properly developed for appeal and came before the Board, 
amongst several other issues, in January 1998.  In January 
1998, the Board denied several issues which are no longer in 
appellate status, and remanded the claim regarding 
osteoradionecrosis with loss of teeth to the RO for 
additional evidentiary development.  Following compliance 
with the Board's directives on Remand, the remanded issue is 
now returned to the Board.

During the development of the remanded issue, the veteran 
also submitted claims for service connection for pulmonary 
fibrosis with dyspnea and left lung nodule, tinnitus, and 
bilateral hearing loss, and claims for increased evaluations 
for his service connected postoperative residuals of 
bilateral subcapsular cataracts (rated 30 percent) and 
pterygium of the left eye (rated zero percent).  By rating 
decisions in July 1998, March 1999, and April 1999, the RO 
determined that the claim for service connection for tinnitus 
was not well grounded, denied service connection for 
pulmonary fibrosis with dyspnea and left lung nodule, 
determined that there was no new and material evidence to 
reopen a claim for service connection for bilateral hearing 
loss, and denied the increased rating claims.  The veteran 
appealed these determinations by submitting a notice of 
disagreement in May 1999.  He was also provided with a 
statement of the case and his substantive appeal was received 
in May 1999.

Regarding the claimed hearing loss, the Board notes that a 
review of the record shows that a January 1988 RO rating 
decision denied service connection for bilateral hearing loss 
and that the veteran was notified of this decision in the 
January 1988 supplemental statement of the case.  However, 
the record does not show that he was notified of his 
appellate rights with regard to this decision.  Hence, the 
January 1988 RO rating decision is not final.  Therefore, 
although the RO classified the issue regarding the claimed 
hearing loss as one requiring new and material evidence, the 
Board has reclassified the issue as one of entitlement to 
service connection, as shown on the first page of this 
decision.  38 C.F.R. § 19.25 (1999).  There is no prejudice 
to the veteran by considering this issue on the merits.

Regarding the claimed pulmonary fibrosis with dyspnea and 
left lung nodule, the Board notes that this issue was treated 
as one of entitlement to service connection by the RO.  
However, entitlement to a lung disorder had previously been 
denied by the Board in July 1989, March 1993, and most 
recently in January 1998.  The January 1998 decision by the 
Board was final and new and material evidence is required to 
reopen this claim.  In this regard, the Board notes that the 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, 
this issue has also been recharacterized as indicated on the 
first page of this decision.  There is no prejudice to the 
veteran in so doing and this will be further discussed in the 
body of this decision.

FINDINGS OF FACT

1.  Osteoradionecrosis with loss of teeth was not present in 
service or for many years later, and the veteran's loss of 
teeth first found long after service is not related to 
osteoradionecrosis due to ionizing radiation or other 
incident of service.

2.  The veteran has not submitted competent (medical) 
evidence linking bilateral hearing loss and tinnitus, first 
found many years after service, to an incident of service or 
to a service-connected disability.

3.  A January 1998 Board decision that denied service 
connection for a lung disability was final; in June 1998 the 
veteran submitted an application to reopen this claim with 
medical evidence that is of such significance, it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a lung disability, classified as 
pulmonary fibrosis with dyspnea and left lung nodule.

4.  Competent medical evidence has been received which 
indicates that the veteran's claim of service connection for 
pulmonary fibrosis with dyspnea and left lung nodule is 
plausible.

5.  Although the claim is plausible, the overwhelming 
preponderance of the medical record indicates that the 
veteran's pulmonary fibrosis with dyspnea and left lung 
nodule was not present in service or for many years later, 
and it is not related to an incident of service, including 
exposure to ionizing radiation.

6.  The postoperative residuals of cataract extraction are 
manifested by pseudophakia of both eyes with corrected 
distant vision of 20/60 in the right eye and 20/50 in the 
left eye.

7.  The veteran's loss of vision has been considered in the 
evaluation of the postoperative residuals of bilateral 
subcapsular cataracts and may not be again considered in the 
evaluation of the pterygium of the left eye.

CONCLUSIONS OF LAW

1.  Osteoradionecrosis with loss of teeth was not incurred in 
or aggravated by active service, nor may this condition be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).

2.  The claims for service connection for bilateral hearing 
loss and tinnitus are not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

3.  The January 1998 Board decision, denying service 
connection for a lung disability is final; and new and 
material evidence has been received to reopen the claim for 
service connection for a lung disability, classified as 
pulmonary fibrosis with dyspnea and left lung nodule.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.156, 3.303, 20.1100 (1999).

4.  The claim for service connection for pulmonary fibrosis 
with dyspnea and left lung nodule is well-grounded.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).

5.  Pulmonary fibrosis with dyspnea and left lung nodule was 
not incurred in or aggravated by active service, nor may this 
condition be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).

6.  The criteria for a rating in excess of 30 percent for 
residuals of postoperative bilateral subcapsular cataracts 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.75, 4.84a, Codes 6029, 6078 (1999).

7.  The criteria for a compensable rating for pterygium of 
the left eye are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.75, 4.84a, Code 6034 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Osteoradionecrosis with Loss of Teeth

Service medical records are negative for osteoradionecrosis.  
The report of the veteran's medical examination for 
separation from service in February 1946 shows that he had 
all of his teeth except for teeth numbers 14 and 30.  Service 
documents and reports from the Defense Nuclear Agency reveal 
that the veteran participated in the occupation of Nagasaki, 
Japan, in September 1945, and that using all possible "worst 
case" assumptions, the maximum possible dose any individual 
serviceman who was in Nagasaki, Japan, at that time might 
have received from external radiation, inhalation, and 
ingestion was less than one rem.  

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to the claims being considered in this appeal are 
discussed in the following paragraphs in the appropriate 
sections.

A private dental report dated in January 1996 notes that the 
veteran had been recently provided with complete dentures.  
The dentist reported that the veteran gave a history of 
exposure to ionizing radiation in service and opined that 
this exposure could have affected his dental health.  The 
dentist reported that the veteran had been edentulous for 
many years and that dental literature had many reports of 
osteoradionecrosis with this condition.  While it was noted 
that this condition was usually thought of in combination 
with radiation therapy, it was also noted that the veteran's 
exposure to ionizing radiation in service could have been a 
factor in the loss of his teeth.

In February 1998, the RO submitted the veteran's claims 
folders to a representative of the VA Under Secretary for 
Benefits for a medical opinion as to whether or not the 
veteran's osteoradionecrosis with loss of teeth was related 
to his exposure to ionizing radiation in service.  In April 
1998, the representative of the VA Under Secretary for 
Benefits sent the veteran's claims folders to a 
representative of the VA Under Secretary for Health for 
review and for an opinion as to whether it was likely, 
unlikely or at least as likely as not that the veteran's 
complete loss of teeth was due to osteoradionecrosis and if 
such condition was the result of his exposure to ionizing 
radiation in service. 

In April 1998, the representative of the VA Under Secretary 
for Health notified the representative of the VA Under 
Secretary for Benefits that the record indicated that the 
veteran was exposed to a dose of ionizing radiation of less 
than 1 rem.  It was noted that the CIRRPC Science Panel 
Report Number 6, 1988, does not provide screening doses for 
osteoradionecrosis.  Damage to bone other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect.  Deterministic changes generally 
are considered to have a threshold.  The probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects is close to 
zero (Institute of Medicine Report, Adverse Reproductive 
Outcomes in Families of Atomic Veterans: The Feasibility of 
Epidemiologic Studies, 1995, pages 23-24).  
Osteoradionecrosis is recognized as occurring after high 
radiation doses (e.g. thousands of rads) (Pedersen, Oral 
Surgery, 1988, page 215).  In light of this information, it 
was opined that it was unlikely that the veteran's loss of 
teeth could be attributed to osteoradionecrosis resulting 
from exposure to ionizing radiation in service.

In May 1998, the representative of the VA Under Secretary for 
Benefits notified the RO of the opinion received from the 
representative of the VA Under Secretary for Benefits, and 
that as the result of this opinion, and following review of 
the evidence in its entirety, it was his opinion that there 
was no reasonable possibility that the veteran's disability 
was the result of ionizing radiation exposure while in 
service.

The veteran's claim for service connection for 
osteoradionecrosis with loss of teeth is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. § 3.311(b), found 5 years or more 
after service in an ionizing radiation exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation 
exposure while in service or if they are otherwise linked 
medically to ionizing radiation exposure while in service.  
For the purposes of "radiogenic" diseases found in 
38 C.F.R. § 3.311(b)(2), bone cancer must become manifest 
within 30 years after exposure; leukemia may become manifest 
at any time after exposure; and posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

The service medical records do not show the presence of 
osteoradionecrosis with loss of teeth.  The post-service 
medical records do not demonstrate a disease specific to 
radiation-exposed veterans or a radiogenic disease found 
respectively at 38 C.F.R. §§ 3.309(d)(2) and 3.311(b)(2).

The post-service medical records do show that the veteran was 
edentulous until many years after service.  A private medical 
report dated in 1996 indicates that this condition could be 
due to osteoradionecrosis due to ionizing radiation exposure 
in service.  Since service documents and reports from the 
Defense Nuclear Agency indicated that the veteran may have 
been exposed to less than one rem of ionizing radiation, this 
exposure coupled with the opinion in the private medical 
report demonstrate the presence of a radiogenic disease under 
the provisions of 38 C.F.R. § 3.311(b)(4).  Medical opinions 
were received from the representative of the VA Under 
Secretary for Benefits and the representative of the VA Under 
Secretary for Health in 1998 to the effect that there was no 
reasonable possibility that the veteran's loss of teeth was 
due to osteoradionecrosis due to exposure to ionizing 
radiation in service.

After consideration of all the evidence, the Board finds that 
the opinions of the VA Under Secretaries for Benefits and 
Health to the effect that the veteran's loss of teeth is not 
related to osteoradionecrosis due to exposure to ionizing 
radiation in service to be more credible than the opinion in 
the private medical report linking the veteran's loss of 
teeth to osteoradionecrosis due to exposure to ionizing 
radiation because it is supported by scientific information 
and a review of the evidence in the veteran's case.  The 
Board finds that osteoradionecrosis with loss of teeth was 
not present in service or for many years later, and that his 
loss of teeth first found many years after service is not due 
to osteoradionecrosis related to exposure to ionizing 
radiation or other incident of service.  The preponderance of 
the evidence is against the claim for service connection for 
osteoradionecrosis with loss of teeth, and the claim is 
denied.

II.  Tinnitus and Bilateral Hearing Loss

Service medical records are negative for tinnitus and hearing 
loss.  The report of the veteran's medical examination for 
separation from service in February 1946 shows that he could 
hear a watch with each ear at 40 inches, hear a coin click 
with each ear at 20 feet, hear the whispered voice with each 
ear at 15 feet, and hear the spoken voice with each ear at 15 
feet.  As noted above, service documents indicate that the 
veteran served in World War II.  The Board concedes that he 
was exposed to loud noises during such service.

The post-service medical records do not show the presence of 
hearing loss until the 1980's and of tinnitus until the 
1990's.  On a VA authorized audiological evaluation in April 
1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
45
45
LEFT
30
30
25
45
45

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 94 percent in the left 
ear.  It was noted that the veteran had mild to severe 
sensorineural hearing loss of the right ear and mild to 
moderately severe sensorineural hearing loss of the left ear.

During a previous claim, the veteran testified before the 
Board in February 1985, and indicated that after service he 
worked in a cotton mill from 1946 to approximately 1962, and 
then worked in construction trades.  On an income-net worth 
and employment statement dated in February 1988, the veteran 
reported work as a construction worker in the 1980's.

On VA authorized audiological evaluation in July 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
35
50
55
LEFT
35
40
30
40
50

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 100 percent in the left 
ear.

A private medical report shows that the veteran underwent 
medical examination in October 1997.  The diagnoses included 
decreased auditory acuity that could be due to a combination 
of presbycusis and noise-induced hearing loss.

On VA authorized audiological evaluation in December 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
35q
45
65
LEFT
35
40
30
35
55

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 100 percent in the left 
ear.

The veteran testified at a field hearing in August 1999.  His 
testimony was to the effect that he had tinnitus and 
bilateral hearing loss due to exposure to loud noises in 
service.

On VA authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
40
45
55
LEFT
30
40
30
35
50

Speech audiometry revealed speech recognition ability of 94  
percent in the right ear and of 96 percent in the left ear.  
The diagnoses were mild to moderately severe right ear 
sensorineural hearing loss and mild to moderate left ear 
sensorineural hearing loss.  It was noted that the veteran 
reported bilateral tinnitus since service and that it was 
possible that noise exposure was a contributing factor.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for tinnitus and bilateral hearing 
loss; that is, evidence which shows that the claims are 
plausible, meritorious on their own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
"In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The service medical records do not show the presence of 
bilateral hearing loss or tinnitus, and the post service 
medical records do not demonstrate bilateral hearing loss 
until the 1980's and tinnitus until the 1990's.  Nor do the 
post-service medical records link these conditions to an 
incident of service or to a service-connected disability.  
Claims for service connection of disabilities are not well 
grounded where there is no medical evidence linking the 
claimed disabilities to an incident of service.  Caluza, 7 
Vet. App. 498.  While a private medical report of the 
veteran's examination in 1987 indicates that his hearing loss 
could be noise induced and the report of his VA audiological 
examination in July 1999 indicates that it is possible that 
noise exposure was a contributing factor to his bilateral 
tinnitus, this medical evidence is too general to link these 
conditions to service.  This evidence does not specifically 
link the veteran's hearing loss or tinnitus to exposure to 
loud noises in service, and the evidence indicates that he 
worked as a construction worker after service or work that 
would expose him to loud noises.  Sacks v. West, 11 Vet. App. 
314 (1998).

The veteran's lay assertions and testimony to the effect that 
his hearing loss and tinnitus is due to exposure to loud 
noises in service is not sufficient to support claims for 
service connection for these conditions based on medical 
causation.  Espiritu, 2 Vet. App. 492.

In this case, there is no competent (medical) evidence 
linking the veteran's bilateral hearing loss and tinnitus, 
first demonstrated many years after service, to an incident 
of service.  Hence, the claims for service connection for 
these conditions are not plausible, and they are denied as 
not well grounded.

The veteran is advised that he may reopen the claims for 
service connection for bilateral hearing loss and tinnitus at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical report showing the presence of the 
claimed disorder with an opinion linking it to an incident of 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).

III.  Pulmonary Fibrosis with Dyspnea and Left Lung Nodule

In July 1989, March 1993, and January 1998, the Board denied 
service connection for a lung disability.  The January 1998 
Board decision, which denied the veteran's claim was final.  
38 U.S.C.A. § 7104.  However, a claim may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5107, 
5108; 38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that the evidence 
received since the time of its prior final January 1998 
decision is "new and material."  In June 1998, the veteran 
submitted an application to reopen the claim for service 
connection for a lung disability, classified as pulmonary 
fibrosis with dyspnea and left lung nodule.  With this 
application, he submitted a private medical report with an 
opinion linking this condition to exposure to ionizing 
radiation in service.  The Board finds that this medical 
report is of such significance that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a lung disability.  Hence, the claim is 
reopened.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).  As previously discussed, a 
private medical report with an opinion linking this condition 
to exposure to ionizing radiation in service is of record.  
Under these circumstances, the Board finds that the 
requirements for a well-grounded claim have also been 
satisfied.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Having determined that the veteran's claim is reopened and is 
also well-grounded, the Board must next address the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters, 12 Vet. App. 203.

In this regard, the Board notes that the RO treated the 
veteran's claim as reopened and all appropriate development, 
to include all development required of radiogenic disorders, 
has previously been completed by the RO.  The RO then 
conducted a de novo review of all the evidence of record and 
provided the veteran and his representative with a 
supplemental statement of the case that contained all 
pertinent laws and regulations pertaining to a claim seeking 
service connection.  The veteran and his representative were 
given ample opportunity to submit additional evidence in 
response thereto.  The Board further notes that over the 
course of his current appeal, the veteran and his 
representative have had extensive opportunity to offer 
evidence as to the question of entitlement to service 
connection for pulmonary fibrosis with dyspnea and left lung 
nodule.  Accordingly, the Board concludes that VA has clearly 
complied with its duty to assist the veteran in the 
development of a well-grounded claim.

Under these circumstances, where the RO did reopen the 
veteran's claim for service connection and did review that 
claim on the merits, there is no prejudice to the veteran in 
the Board now addressing that issue on the merits.   
Accordingly, the Board concludes that the veteran is not 
prejudiced by the Board's consideration of entitlement to 
service connection for pulmonary fibrosis with dyspnea and 
left lung nodule on the merits without referring the case 
back to the RO for what would amount to a pro forma review.  
The Board is satisfied that the RO took all reasonable steps 
to properly develop the veteran's claim.  The Board is 
further satisfied that the RO complied with all due process 
requirements in the development of the veteran's claim.  The 
Board notes that a remand would only unnecessarily delay the 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Curry v. Brown, 7 Vet. App. 59, 
66-67 (1994).  Moreover, as outlined above, in Winters and 
Elkins the Court instructed that where, as here, a claim is 
reopened and determined to be well grounded, the Secretary 
may then proceed to evaluate the merits of the claim provided 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Hence, the Board will review the issue of service 
connection for pulmonary fibrosis with dyspnea and left lung 
nodule on a de novo basis, as did the RO.

Service medical records are negative for a lung disability, 
and the post-service medical records do not show the presence 
of such a disability until 1979.  A private medical report of 
chest X-ray in April 1979 reveals an enlarged right 
paratracheal node.  A June 1998 medical report notes that the 
veteran had advanced chronic lung disease, including 
pulmonary fibrosis, dyspnea, and a nodule in the left lung.  
The physician noted a strong opinion that this condition was 
due to the veteran's exposure to radiation.

As noted in Section I of this decision, service documents and 
reports from the Defense Nuclear Agency reveal that the 
veteran participated in the occupation of Nagasaki, Japan, in 
September 1945, and that using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman who was in Nagasaki, Japan, at that time might 
have received from external radiation, inhalation, and 
ingestion was less than one rem.  

In October 1998, the RO submitted the veteran's claims 
folders to a representative of the VA Under Secretary for 
Benefits for a medical opinion as to whether or not the 
veteran's pulmonary fibrosis with dyspnea and left long 
nodule was related to his exposure to ionizing radiation in 
service.  In December 1998, the representative of the VA 
Under Secretary for Benefits sent the veteran's claims 
folders to a representative of the VA Under Secretary for 
Health for review and for an opinion as to whether it was 
likely, unlikely or at least as likely as not that the 
veteran's lung condition was the result of his exposure to 
ionizing radiation in service. 

In December 1998, the representative of the VA Under 
Secretary for Health notified the representative of the VA 
Under Secretary for Benefits that the record indicated that 
the veteran was exposed to a dose of ionizing radiation of 
less than 1 rem.  It was noted that the CIRRPC Science Panel 
Report Number 6, 1988, does not provide screening doses for 
pulmonary fibrosis.  Damage to the lungs other than 
neoplastic transformation, if caused by radiation, would be 
an example of a deterministic effect.  Deterministic changes 
generally are considered to have a threshold.  The 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects is close to zero (Institute of Medicine Report, 
Adverse Reproductive Outcomes in Families of Atomic Veterans: 
The Feasibility of Epidemiologic Studies, 1995, pages 23-24).  
Lung damage including pneumonitis and pulmonary fibrosis are 
known to occur after radiation therapy but this typically 
involves high doses (e.g. hundreds or thousands of rads) 
[Metter and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition, 1995, pages 237-241]).  In light of this 
information, it was opined that it was unlikely that the 
veteran's pulmonary fibrosis with dyspnea and left lung 
nodule could be attributed to ionizing radiation in service.

In December 1998, the representative of the VA Under 
Secretary for Benefits notified the RO of the opinion 
received from the representative of the VA Under Secretary 
for Benefits, and that as the result of this opinion, and 
following review of the evidence in its entirety, it was his 
opinion that there was no reasonable possibility that the 
veteran's disability was the result of ionizing radiation 
exposure while in service.

The veteran testified at a hearing in August 1999.  His 
testimony was to the effect that he had pulmonary fibrosis 
with dyspnea and left lung nodule that was due to exposure to 
ionizing radiation in service.  This lay evidence is not 
sufficient to support a claim for service connection based on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran's lung condition is not a disease specific to 
radiation-exposed veterans or a radiogenic disease found 
respectively at 38 C.F.R. §§ 3.309(d)(2) and 3.311(b)(2).  
The post-service medical records do show that the presence of 
a lung disability until many years after service.  A private 
medical report dated in 1998 indicates that this condition is 
due to ionizing radiation exposure in service.  Since service 
documents and reports from the Defense Nuclear Agency 
indicated that the veteran may have been exposed to less than 
one rem of ionizing radiation, this exposure coupled with the 
opinion in the private medical report demonstrate the 
presence of a radiogenic disease under the provisions of 
38 C.F.R. § 3.311(b)(4).  Medical opinions were received from 
the representative of the VA Under Secretary for Benefits and 
the representative of the VA Under Secretary for Health in 
1998 to the effect that there was no reasonable possibility 
that the veteran's pulmonary fibrosis with dyspnea and left 
lung nodule was due to exposure to ionizing radiation in 
service.

Under the circumstances in this case, the Board finds the 
overwhelming preponderance of the evidence is against the 
claim for service connection for pulmonary fibrosis with 
dyspnea and left lung nodule.  While a private medical report 
links this condition to radiation exposure, this opinion is 
not supported by medical principles or review of the specific 
information in the veteran's case.  Whereas, the opinions of 
the representative of the VA Under Secretaries for Benefits 
and Health are based on scientific information and review of 
all the evidence in the veteran's case.  The Board finds 
these latter opinions to be more credible than the opinion in 
the private medical report.  Since the preponderance of the 
evidence is against the claim, it is denied.

IV.  Postoperative Residuals of Bilateral Subcapsular 
Cataracts
and Pterygium of the Left Eye

Service medical records show the presence of early pterygium 
of the left eye.  A March 1986 RO rating decision granted 
service connection for this condition and assigned a 
zero percent rating under diagnostic code 6034.  This rating 
has remained unchanged since then.

A private medical report dated in January 1985 notes that the 
veteran had cataracts that reduced his visual acuity.  It was 
opined that he was ready for cataract surgery.  A VA summary 
of the veteran's hospitalization in March 1987 shows that he 
underwent extracapsular cataract extraction with insertion of 
posterior chamber intraocular lens and peripheral iridectomy.  
The diagnoses were cataracts of the left eye and status post 
pseudophakia of the right eye.

A September 1995 RO rating decision granted service 
connection for residuals of postoperative bilateral 
subcapsular cataracts and assigned a 30 percent rating for 
this condition under diagnostic code 6029, effective from 
September 1994.  The veteran was notified of this 
determination and he did not appeal.

At the hearing in August 1999, the veteran testified to the 
effect that his service-connected eye conditions had worsened 
and were more severe than currently evaluated.

VA medical reports show that the veteran was treated and 
evaluated for eye problems in the late 1990's.  A report of 
his eye examination in August 1999 notes that he complained 
of difficulty seeing out of both eyes.  On examination his 
best corrected visual acuity was 20/60-1 in the right eye and 
20/50 in the left eye.  His best corrected visual acuity at 
near was 20/50-2 in the right eye and 20/40-2 in the left 
eye.  Visual field testing was full to confrontational field 
testing in both eyes.  Pterygiums that measured 4 millimeters 
by 4 millimeters were found in both eyes that were nasal in 
location with encroachment upon both corneae.  The diagnoses 
were age-related macular degeneration, pseudophakia of the 
eyes, and pterygium of both eyes.

The veteran's claims for increased evaluations for the 
service-connected eyes disorders are well grounded, meaning 
they are plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

The evidence reveals that the postoperative residuals of 
cataract surgery are manifested by pseudophakia of both eyes.  
Unilateral or bilateral aphakia warrants a 30 percent 
evaluation.  The 30 percent rating is a minimum evaluation 
that is not to be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye having poorer 
corrected visual acuity will be rated on the basis of its 
acuity without correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected vision of 
one or both aphakic eyes will be taken one step worse than 
the ascertained value, but not better than 20/70 (6/21).  The 
combined rating for the same eye should not exceed the 
evaluation for the total loss of vision of that eye, unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Code 6029 and 
Note.

Generally, the best distant vision obtainable after best 
correction by glasses will be the basis of a rating for 
vision impairment.  38 C.F.R. § 4.75.  A 30 percent 
evaluation is the maximum schedular evaluation for blindness 
of one eye in the absence of anatomical loss of the eye and 
when the other eye is normal.  38 C.F.R. § 4.84a, Codes 6063 
to 6079.

The report of the veteran's VA eye examination indicates that 
the veteran's corrected visual acuity of the right eye is 
20/60 and in the left eye it is 20/50.  By taking these best 
corrected visual acuities up one step to 20/70 and 20/60, an 
evaluation of no more than 30 percent is warranted if the 
corrected visual acuity of the left eye is rounded up to 
20/70.  38 C.F.R. § 4.84a, Code 6078.  The evidence does not 
show that the veteran has visual field loss due to the 
pseudoaphakia of his eyes.  Hence, the evidence does not 
warrant a rating in excess of 30 percent for this condition 
under the above noted criteria.

A pterygium is evaluated on the basis of any resulting loss 
of vision.  38 C.F.R. § 4.84a, Code 6034.  Generally, the 
best distant vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75.

Since the veteran's loss of vision has been used to support 
the 30 percent evaluation for the pseudoaphakia of both eyes, 
it may not be considered again to support an evaluation for 
the pterygium of the left eye.  38 C.F.R. §§ 4.14, 4.84a, 
Code 6029.  Hence, a compensable evaluation for this 
condition is not warranted.

The Board notes the veteran's testimony to the effect that 
his service-connected eye conditions are worsening, but this 
evidence is not supported by the objective medical evidence.  
The preponderance of the evidence is against the claims for 
increased evaluations for the postoperative residuals of 
bilateral subcapsular cataracts and pterygium of the left 
eye.  These claims are denied.


V.  Summary

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, but we do 
not find the evidence is of such approximate balance as to 
warrant its application.  We find the preponderance of the 
evidence is against all the veteran's well-grounded claims.


ORDER

Service connection for osteoradionecrosis with loss of teeth 
is denied.

The claims for service connection for bilateral hearing loss 
and tinnitus are denied as not well grounded.

To the extent the Board has determined that new and material 
evidence has been received sufficient to reopen the veteran's 
claim for service connection for pulmonary fibrosis with 
dyspnea and left lung nodule, the appeal is granted.

Service connection for pulmonary fibrosis with dyspnea and 
left lung nodule is denied.

An increased evaluation for postoperative residuals of 
bilateral subcapsular cataracts, currently rated 30 percent, 
is denied.

An increased (compensable) evaluation for pterygium of the 
left eye is denied.


		
	B. Lemoine
	Acting Member, Board of Veterans' Appeals

 

